DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 2-6, 8-10, 29, 31-34, 36-38 and 57  are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 10,477,188 This is a statutory double patenting rejection.




Case 16/850,229
Patent No. US 10,477,188
1. (Currently Amended) A system comprising a processor configured to: provide a master Three-Dimensional (3D) scene; insert at least one source video feed into at least one position within the master 53D scene, allowing a configuration in which at least a first part of the master 3D scene is in front of the source video feed and at least a second part of the master 3D scene is behind the source video feed; obtain information indicative of one or more scene Point of View (POV) changes being changes of a master image acquisition device's POV of the master 3D scene, automatically determine, based on the obtained information, for each of the scene POV changes, corresponding real-world movements groups of a source image 15acquisition device configured for capturing the source video feed; and provide instructions to perform the real-world movements groups, wherein performing each of the real-world movements groups results in a video feed POV change; wherein: 20(a) each of the scene POV changes results in a corresponding scene POV being the master image acquisition device's POV of the master 3D scene; (b) each video feed POV change being a change of the source image acquisition device's POV, that is substantially identical to the scene POV change, and each video feed POV change defines a corresponding video feed POV, being the source image 25acquisition device's POV of at least one real-world object; and (c) the instructions are provided for maintaining synchronicity between the scene POV and the video feed POV while generating the combined video.

3. (Currently Amended) The system of claim 1 wherein the information indicative of one or more scene POV changes is obtained before the scene POV changes are made.
2. The system of claim 1 wherein the information indicative of one or more scene POV changes is obtained before the scene POV changes are made.
4. (Currently Amended) The system of claim 1 wherein a scale of the 5inserted source video feed is substantially constant and wherein a distance of the source image acquisition device from the at least one real-world object is substantially constant, independent of the distance of the master image acquisition device from the inserted source video feed.
3. The system of claim 1 wherein a scale of the inserted source video feed is substantially constant and wherein a distance of the source image acquisition device from the at least one real-world object is substantially constant, independent of the distance of the master image acquisition device from the inserted source video feed.
5. (Currently Amended) The system of claim 1 wherein the processor 10is further configured to rotate the inserted source video feed upon movement of the master image acquisition device so that the inserted source video feed continuously faces the master image acquisition device.
4. The system of claim 1 wherein the processor is further configured to rotate the inserted source video feed upon movement of the master image acquisition device so that the inserted source video feed continuously faces the master image acquisition device.
6. (Original) The system of claim 1 wherein the at least one source video 

8. (Currently Amended) The system of claim 1, wherein the source 20image acquisition device is mounted on a movable device configured to perform the real-world movements group.
6. The system of claim 1, wherein the source image acquisition device is mounted on a movable device configured to perform the real-world movements group.
9. (Original) The system of claim 8, wherein the movable device is a flying drone.
7. The system of claim 6, wherein the movable device is a flying drone.
10. (Original) The system of claim 3, wherein the processor is further 25configured to obtain points-in-time corresponding to each of the scene POV changes, and wherein the instructions to perform each of the real-world movements groups are 3Attorney Docket No.: SHJ747 provided at each of said points-in-time during acquisition of the source video feed, enabling thereby the source image acquisition device to 






Claims 29, 31-34, 36-37 and 38 list all similar elements of claims 1, 2-6, 8-9 and 10, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1, 2-6, 8-9 and 10 applies equally as well to claims 29, 31-34, 36-37 and 38.
Claim 57 list all similar elements of claim 1, but in non-transitory computer readable storage medium form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1, 2-6, 8-9 and 10 applies equally as well to claims 29, 31-34, 36-37 and 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481